Citation Nr: 1538473	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to September 10, 2010 for service-connected bilateral hearing loss. 

2. Entitlement to a rating in excess of 30 percent from September 10, 2010 for service-connected bilateral hearing loss.

3. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Veteran testified before the undersigned during an August 2009 Travel Board hearing.  A transcript of that hearing is of record.

These claims were previously before the Board in May 2010 when they were remanded for additional development.  They have returned for adjudication. 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 10, 2010, the Veteran's bilateral hearing loss was manifested by no more than level III hearing in his right ear and no more than level VIII in his left ear.

2. From September 10, 2010, the Veteran's bilateral hearing loss has been manifested by no more than level V hearing in his right ear and no more than level VIII in his left ear.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for bilateral hearing loss prior to September 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2.  The criteria for a rating in excess of 30 percent for bilateral hearing loss from September 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in August 2007, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issues on appeal.

VA also has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2015).

The RO has obtained service and identified post-service treatment records.  Available Social Security Administration records and statements of the Veteran are also associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  

The Veteran was afforded adequate VA examinations in September 2007 and September 2010 regarding his hearing loss claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim adjudicated herein.  The VA examiners interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the applicable diagnostic code.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examinations.

Recognition is given to the fact that the Veteran's last VA examination for bilateral hearing loss is now nearly 5 years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected hearing loss since the VA examination in October 2010.

As noted above, these claims were remanded by the Board in May 2010 for additional development, including obtaining Social Security Administration records and scheduling the Veteran for additional VA examinations.  Although the Social Security Administration records were requested, VA was notified in May 2010 that such records were destroyed.  The Veteran was notified in June 2010 and he subsequently submitted a copy of his Social Security Administration disability determination.  The Veteran was afforded additional VA examinations in July 2010 (back) and September 2010 (audio).  Accordingly, the Board finds that there has been substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Finally, the Veteran was afforded the opportunity to testify before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was elicited from the Veteran concerning the onset, nature, and severity of his claimed disorders.  Additionally, in part due to the testimony of the Veteran, the claims were remanded for additional development.  Accordingly, the Board finds that the duties under Bryant were met with respect to the claims on appeal. 

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100.


	(CONTINUED ON NEXT PAGE)



A. Prior to September 10, 2010

The Veteran was afforded a VA audiological examination in September 2007.  The pure tone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
Left (dB)
65
55
95
105
105
Right (dB)
40
40
75
95
100

The average for the left ear was 90 decibels and the average for the right was 78 decibels.  His Maryland CNC speech recognition scores were 76 in the left ear and 84 in the right ear.  

The findings of the September 2007 test result in a numeric designation of V in the left ear and III in the right ear.  Applied to Table VII, these findings warrant a 10 percent rating.  38 C.F.R. § 4.85, Code 6100.  

Where circumstances warrant, there is also a method for rating exceptional patterns of hearing impairment, under Table VIa.  See 38 C.F.R. § 4.86.  When applicable based on specified pure tone threshold findings, all four frequencies must have pure tone threshold of 55 decibels or more, or the threshold at 1000 hertz must be 30 decibels or less, while the threshold at 2000 decibels must be 70 decibels or more.  38 C.F.R. § 4.86.  Accordingly, under Table VIA, the Veteran's left ear hearing loss average results in a numeric designation of VIII.  When applied to Table VII, the VII and III cross reference to support the assignment of  a 20 percent rating. 38 C.F.R. § 4.86. 

Based on the above, the Board finds that a rating in excess of 20 percent prior to September 10, 2010 is not warranted.  


	(CONTINUED ON NEXT PAGE)


B. From September 10, 2010

In September 2010, the Veteran underwent an additional VA audiological examination.  The pure tone thresholds, in decibels, were as follows:

Hertz
500
1000
2000
3000
4000
Left (dB)
60
55
80
95
105
Right (dB)
50
50
80
105
105

The average for the left ear was 83.75 decibels and the average for the right was 85 decibels.  His Maryland CNC speech recognition scores were 70 in the left ear and 80 in the right ear.  The examiner noted that the Veteran reported difficulty hearing people when in groups and the most success when the Veteran is speaking one-on-one in quiet environments where the person is monitoring their speech.  

The findings of the September 2010 test result in a numeric designation of VII in the left ear and V in the right ear.  Applied to Table VII, these findings warrant a 30 percent rating.  38 C.F.R. § 4.85, Code 6100.  Under 38 C.F.R. § 4.86, the Veteran's left ear average results in a numeric designation of VIII under Table VIA.  When applied to Table VII, the findings are consistent with a 30 percent rating.   

Accordingly, a rating in excess of 30 percent from September 10, 2010 is not warranted. 

C. Other Considerations

Consideration has been given to the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as listening to the television at higher volumes or having difficulty understanding conversations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  But as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral hearing loss, including audiometric testing for pure tone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There is no evidence his bilateral hearing loss disability has been more than 20 percent disabling prior to September 10, 2010 or more than 30 percent disabling thereafter.  The Board does not find the need for an additional "stage" for this rating.  Thus, a the preponderance of the evidence is against the Veteran's claim, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's bilateral hearing loss was applied to the applicable rating criteria and precedential case law.  Indeed, the September 2010 VA examiner remarked on the functional effects caused by the Veteran's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds no indication there is the type of marked interference with his employment, above and beyond that contemplated by his schedular rating, which would invoke extra-schedular consideration.  Rather, the limitations caused by decreased hearing acuity, such as difficulty communicating and difficulty perceiving acoustical cues in the environment, are the natural result of this sort of disability and have been considered in the rating criteria.  The occupational limitations from his hearing loss are not unique to this particular Veteran so as to require additional consideration.

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected hearing loss and left ulnar disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, if a Veteran asserts that he is unable to secure and follow a substantially gainful employment, it is presumed that the Veteran is raising a claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. 4.16(b).  The Veteran has not raised the issue of whether he able to secure and follow gainful employment due to his service connected disability.  As such, the issue of entitlement to a TDIU has not been raised.


ORDER

Entitlement to a rating in excess of 20 percent prior to September 10, 2010 for service-connected bilateral hearing loss is denied.  

Entitlement to a rating in excess of 30 percent from September 10, 2010 for service-connected bilateral hearing loss is denied.  


REMAND

Unfortunately, the Board finds that an additional remand is necessary before the Veteran's final claim can be adjudicated.  In the May 2010 Board decision, the Veteran's claim for service connection for a low back disorder was remanded in order to obtain a medical opinion as to the question of etiology.  In accordance with the remand instructions, the Veteran was provided a VA examination in July 2010.  The examination report contains an opinion addressing the etiology.  However, the opinion is inadequate for VA purposes.

Specifically, in providing a negative opinion regarding direct service connection, the examiner's rationale is flawed.  He first supports his opinion noting that nerve conduction studies from 3 years prior do not show radiculitis.  There is no explanation as to the impact this has on the etiology of the Veteran's back condition.  Additionally, the examiner bases his opinion on the fact that the Veteran's Social Security Disability award is not "totally for his back."  The determinations of the Social Security Administration are not binding on VA.  Finally, the examiner failed to consider the various lay statements attesting to the Veteran's ongoing back pain from service or the positive private opinions relating the Veteran's back disorder to service.  As the Board finds the July 2010 opinion inadequate, remand is necessary in order to obtain a new medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from July 2010 to the present.  All attempts to obtain these records should be documented.

2. After completing the above, obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand, must be provided to the examiner.  If the examiner determines that an examination is necessary, one should be scheduled.  All medically indicated tests should be conducted.  After a review of all of the evidence, the examiner is asked to answer the following question:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability, including degenerative disc disease and scoliosis, was caused by or incurred in service?  The examiner should note the Veteran's reports of in-service back pain, as supported by lay witnesses.  Reference should also be made to the opinions of Dr. M.M. in September 2009 and Dr. J.D. in March 2008 indicating that the Veteran's back disability has continued since service.   

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based and its application to the Veteran.  The examiner may not rely solely on the absence of medical records as a basis for the opinion and should consider the Veteran's credible statements of ongoing back pain since service.

3. After completing the requested development, and any additional development deemed necessary, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Thereafter, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


